DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,750,994. Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘994 patent and the present application claim a system and method for managing pain of a patient, comprising: receiving parameters related to pain, using weighting factors to generate a quantitative measure of pain, adjusting the weighting factors by automatic adaptation over time, and delivering pain-relief therapies based on the quantitative measure of the pain.  The claims of the ‘994 patent anticipate the claims of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating a quantitative measure of the pain automatically using a processor, including producing a signal metric using the multiple parameters each weighted by applying a weighting factor of the weighting factors, adjusting the weighting factors by automatic adaptation to the patient over time, and determining the quantitative measure of the pain using the metric signal.”  This is unclear.  Are the producing a signal metric, adjusting the weighting factors, and determining the quantitative measure of pain all steps that describe the generating a quantitative measure of the pain automatically using a processor or step?  Furthermore, it is unclear if the signal metric is adjusted when the weighting factors are adjusted.
Claim 2 recites “the method of claim 1, comprising generating the quantitative measure of the pain and controlling the delivery of the one or more pain-relief therapies using a portable device wirelessly coupled to the pain relief device.”  It is unclear if these are additional steps of generating and controlling or if these are referring to those steps from claim 1.  It is suggested to amend claim 2 to read “wherein the generating the quantitative measure of the pain and the controlling the delivery of the one or more pain-relief therapies is done using a portable device wirelessly coupled to the pain relief device.”
Claims 3 – 10 do not correct the deficiencies of independent claim 1.
Regarding claim 11, it is unclear if the signal metric is adjusted when the weighting factors are adjusted.
Claims 12 – 19 do not correct the deficiencies of independent claim 11.
Claim 20 recites “generating a quantitative measure of the pain automatically using a processor, including producing a signal metric using the multiple parameters each weighted by applying a weighting factor of the weighting factors, adjusting the weighting factors by automatic adaptation to the patient over time, and determining the quantitative measure of the pain using the metric signal.”  This is unclear.  Are the producing a signal metric, adjusting the weighting factors, and determining the quantitative measure of pain all steps that describe the generating a quantitative measure of the pain automatically using a processor or step?  Furthermore, it is unclear if the signal metric is adjusted when the weighting factors are adjusted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 6 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osorio (US PGPUB 2014/0276549 – in IDS).
Regarding claims 1 and 11, Osorio discloses a system, a method, and a non-transitory computer-readable storage medium for managing pain of a patient using a network (e.g. ABSTRACT), comprising: a pain analyzer (e.g. 380 in Fig. 3) configured to receive multiple parameters related to the pain (e.g. paragraph 73), to generate weighting factors (e.g. paragraph 94), to produce a signal metric using the multiple parameters each weighted by applying a weighting factor of the weighting factors (e.g. paragraph 94), to adjust the weighting factors by automatic adaptation to the patient over time (e.g. paragraph 94), and to generate a quantitative measure of the pain using the signal metric (e.g. paragraph 94); a pain relief device (e.g. 100 in Fig. 1) configured to deliver one or more pain-relief therapies (e.g. paragraph 38); and a control circuit (e.g. 310 in Fig. 3) configured to control the delivery of the one or more pain-relief therapies based on the quantitative measure of the pain (e.g. paragraph 38).
Regarding claims 2, 12, and 15, Osorio discloses generating the quantitative measure of the pain and controlling the delivery of the one or more pain-relief therapies using a portable device wirelessly coupled to the pain relief device (e.g. Figs. 1 and 3) and wherein an implantable medical device is configured to be wirelessly coupled to the portable device (e.g. paragraph 38; alternatively, the medical device may be fully implanted into the patient’s body to deliver a therapy (e.g. electrical stimulation…) directly to a target).
Regarding claims 3 and 13, Osorio discloses managing the pain of the patient remotely through a network, including: producing a notification based on the quantitative measure of the pain using the portable device; transmitting the notification to the network using the portable device; and receiving commands for adjusting the delivery of the one or more pain-relief therapies from the network using the portable device (e.g. paragraphs 68 and 100).
Regarding claims 6 – 8, 16, and 17, Osorio discloses the multiple parameters comprise one or more mental state parameters indicative of the patient's mental state related to the pain (e.g. paragraph 130) and determining the one or more mental state parameters using an input from the patient (e.g. paragraph 53) or using one or more measures of the patient's neural activity sensed using one or more sensors (e.g. paragraph 40).
Regarding claims 9 and 18, Osorio discloses the pain analyzer is configured to receive a time of day of the multiple parameters and to produce the signal metric by including circadian influence on the pain (e.g. paragraph 85).
Regarding claims 19 and 19, Osorio discloses the pain analyzer is configured to receive one or more environmental parameters of the multiple parameters, the environmental parameters including at least one of temperature, humidity, or air pressure (e.g. paragraph 85).
Regarding claim 14, Osorio discloses the portable device comprises a smartphone, a laptop computer, or a tablet computer (e.g. paragraph 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all cordance with one embodiment of the present invention. Specifically, if it is determined at 1010 that the patient's emotional and/or mental status has changed, then the patient's pain threshold may be tested (block 1020), comparably to that obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al.
Regarding claims 4 and 5, Osorio discloses the method as described above, but fails to specifically recite that the therapy is spinal cord stimulation or deep brain stimulation.  These are both well known stimulation therapies used to treat pain.  It would have been obvious to one having ordinary skill in the art to modify the method as taught by Osorio with providing either spinal cord stimulation or deep brain stimulation, since such a modification would provide the predictable result of using a well known therapy in order to effectively treat pain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792